            Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 1 of 26




STATE of TEXAS                                    §
                                                  §
                                                  §
                                                  §
COUNTY OF HARRIS                                  §


                    DECLARATION OF CHRISTOPHER G. HOLLINS,
                            HARRIS COUNTY CLERK


       Pursuant to 20 U.S.C. § 1746, I, Christopher G. Hollins, declare as follows:

       1.       My name is Christopher G. Hollins. I am over the age of 18, have personal

knowledge of the facts stated in this declaration, and can competently testify to their truth.

       2.       I am submitting this declaration to explain the impact of the Governor’s

Proclamation of October 1, 2020 (the “Proclamation”), on the election process in Harris County,

and to provide the Court with current information about election planning, conduct, and

implementation.

Early Voting Clerk Role, Harris County, and the Governor’s Proclamations

       3.       As Harris County Clerk, I am the early voting clerk for Harris County, Texas. See

TEX. ELEC. CODE § 83.002. As “early voting clerk,” I have the authority and duty to “conduct the

early voting,” which includes early voting both in person and by mail. TEX. ELEC. CODE §§ 83.001,

83.002. Before serving as County Clerk, I spent the majority of my career with one of the world’s

leading management consulting firms, where I flourished in applying analytics and organizational

best practice to revamp public safety, defense, and security agencies. My experience includes

vastly improving safety and operational outcomes for one of the largest public safety agencies in

the United States and advising the Pentagon on cost savings related to the Joint Strike Fighter (F-

35) program, the most expensive military program in human history




DECLARATION OF CHRISTOPHER G. HOLLINS – Page 1 of 12
                Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 2 of 26




           4.          I have the duty to administer elections in the most populous county in Texas, with

4.7 million people, 2.4 million registered voters (14% of the registered voters in Texas)1, and a

highly diverse electorate.              Harris County is also the fourteenth largest county in Texas

geographically, and by far the largest urban county, stretching over nearly 1,800 square miles.

Traveling from the County’s northwest corner to the current location of the main election office is

more than a 100-mile round trip. As an urban county, Harris County often has extreme traffic

congestion ¾ even during the pandemic ¾ and traveling across the county to a central location

and back can easily take at least half a day by car and all day by public transportation (if any public

transportation is available in the voter’s home area).

           5.          Greg Abbott, Governor of Texas, announced plans to expand early voting for the

November General Election in May and issued a proclamation doing so on July 27. This was not

unexpected, or unprecedented, since Governor Abbott issued a similar proclamation to expand

early voting in the July Primary Runoff Election. Patrick Svitek, Texas will extend early voting

period          this     fall,   Gov.     Greg    Abbott     says,    Tex.     Trib.,     May   28,   2020,

https://www.texastribune.org/2020/05/28/texas-2020-early-voting-greg-abbott-coronavirus/;

Gov. Greg Abbott, Proclamation, July 27, 2020 (“July 27 Proclamation”).

           6.          Governor Abbott’s decision to expand the number of early voting days was crucial

because it enabled voters to cast their ballots while maintaining social distance and empowered

those who plan and conduct elections to help voters avoid long lines and maintain social distance

in what is sure to be the highest turnout election in Texas history. Governor Abbott’s July 27

Proclamation also allowed voters to return their completed mail-in ballot in person at any time,

not just on Election Day. Prior to his Proclamation, Texas law provided that voters may return

their ballots by mail, by common carrier, or in person, but if they do so in-person they may only


1
    See data.census.gov.; https://www hctax net/Voter/Voter_Demographic/VoterVisualization.
DECLARATION OF CHRISTOPHER G. HOLLINS – Page 2 of 12
            Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 3 of 26




do so on Election Day to the early voting clerk’s office while the polls are open and show

identification just as they would if voting in person. TEX. ELEC. CODE § 86.006. If a ballot is

returned in violation of Section 86.006 it “may not be counted.” Id, § 86.006(h). Thus, it is very

important that the legality of methods of returning mail-in ballots be very clear, or votes may be

challenged in an election contest.

Logistics of Planning an Election During the Pandemic

       7.       Elections are extraordinarily complex to plan and implement in a democracy, even

when there is not a global pandemic raging. American democracy requires that every eligible voter

have effective access to a ballot and be provided reasonable and safe opportunities to cast their

votes securely and privately because voting is an individual right, not a collective one. Gill v.

Whitford, 138 S. Ct. 1916, 1929 (2018). The larger and more diverse a community, and the higher

the expected turnout, the more difficult this becomes. Multiple mechanisms of voting are useful,

as they are more likely to accommodate voters. These include voting by mail, voting in-person

during the Early Voting period, voting in-person on Election Day, curbside voting for people with

disabilities, and other accommodations for voters with special needs.

       8.       Prompted by the challenges of conducting an election during a pandemic, our office

has engaged in several innovative practices for the general election. We moved our elections office

from a downtown, crowded location with limited parking and interior space to the NRG Arena¾

a large convention-hall style space. The early voting ballot board (“EVBB”), which has been

dramatically expanded in size, will work at NRG rather than downtown. This enables all election

workers to socially distance while working. NRG Arena will also serve as an early voting location

and an Election Day location.

       9.       The day before the July 14 runoff election, I announced that voters had multiple

drop-off locations for mail-in ballots available to them. Exhibit A, Harris County Clerk Chris

DECLARATION OF CHRISTOPHER G. HOLLINS – Page 3 of 12
         Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 4 of 26




Hollins Announces Vote by Mail Drop-Off Locations, July 13, 2020, https://www.harrisvotes.-

com/PressReleases/Vote%20By%20Mail%20Drop-off_en-US.pdf. These locations included our

then-election headquarters, as well as our ten County Clerk annex offices. In-person drop-off was

only available on Election Day, as ballots could legally only be returned in-person on that day

before the July 27 Proclamation. We had no security or other logistical issues related to in-person

ballot drop-off on July 14—the use of multiple drop-off locations was a success and a needed

service for Harris County voters. Neither the Governor’s Office nor the SOS complained to me

about using our annex offices for this purpose. In fact, our office received no complaints

whatsoever until the last several days, when certain partisan elements began to attack the use of

multiple drop-off locations. These complaints culminated in the Governor’s October 1

Proclamation.

       10.      Although voter behavior can be unpredictable, especially when implementing new

election or business processes, or when conducting an election in unusual circumstances such as

during the ongoing pandemic, deep analysis of past voting data and current voting conditions is

extremely helpful toward planning a given election.

       11.      I anticipate at least 1.6 million Harris County voters will exercise their right to vote

during this fall’s general election. For planning purposes, the Clerk’s office has encouraged voters

to vote by mail if they are eligible, or otherwise to vote during the Early Voting period (and as

early as possible during that voting period). Our goal is to frontload voters as much as possible so

that on Election Day itself, lines will be minimized to better enable social distancing for the safety

of voters and election workers alike. Because of the ongoing pandemic and the highly anticipated

nature of the election, I expect higher than usual rates of voting by mail in the upcoming general

election. I estimate there will be 300,000-600,000 voters who vote by mail, one million to 1.3




DECLARATION OF CHRISTOPHER G. HOLLINS – Page 4 of 12
         Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 5 of 26




million voters who vote early in person, and 300,000 to 500,000 voters who vote on Election Day

in person.

       12.     In past general elections, there have typically been around 100,000 mail-in ballots

cast. The July runoff saw a sharp increase both in voter turnout and the ratio of voters who vote

by mail. As of today, we have received more than 200,000 applications to vote by mail, more than

double the total mail-in ballots received in prior elections. Of these 200,000+ applications, 89%

are from voters aged 65 or older.

       13.     As part of our efforts to encourage voting by mail so that fewer voters have to pass

through polling location doors, in mid-September we mailed applications to all registered voters

over the age of 65 who had not already requested a ballot. We had planned on mailing to all

registered voters who had not yet requested a ballot by mail, but we have been slowed by a lawsuit

filed by the State of Texas at the request of the Texas Secretary of State (“SOS”), State v. Hollins,

No. 2020-52383 (127th Dist. Court, Harris County). That case is currently awaiting decision at the

Supreme Court of Texas after a September 30 oral argument. See State v. Hollins, No. 20-0739,

Tex. Sup. Ct.), http://www.search.txcourts.gov/Case.aspx?cn=20-0729&coa=cossup. Should we

succeed in the case, approximately 1.9 million additional applications, accompanied by detailed

information on who is eligible to vote by mail, will be sent through the U.S. Postal Service

(“USPS”).

       14.     I have conducted detailed modeling and analysis to determine the likely turnout,

methods of voting that voters may choose (mail-in ballots, early voting in person, or Election Day),

and the best allocation of resources to meet voter demand without creating long lines or other

circumstances where social distancing would not be possible. The quantity and location of early

voting locations have been set for over a month, and the ballot drop-off locations have been set

since mid-July.


DECLARATION OF CHRISTOPHER G. HOLLINS – Page 5 of 12
         Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 6 of 26




       15.     Since the Governor’s July 27 Proclamation, Harris County has made plans to again

make our annex offices available for mail ballot returns.

       16.     We arranged to apply the same ballot collection and security protocols at each drop-

off location, whether at election administration headquarters or elsewhere. All ballot drop-off

locations are equally secure. We trained enough staff at each location in election protocols and

rules so that two such trained employees are present at all times while the location is accepting

ballots. Attached as Exhibit B is a document we used for training staff. It requires staff to ensure

that (1) the voter signs a roster (just as they would when voting in-person), See Exhibit C, Hand-

Delivery Signature Roster, (2) the voter presents valid identification to comply with Section

63.0101 (just as they would when voting in-person), and (3) the voter signs the carrier envelope

(just as they would when sending their ballot by mail).

       17.     Ballots are then placed in a “mail ballot tub.” This is a locked ballot box designed

by our long-time vote-by-mail director, which has a slit large enough for a ballot carrier envelope

but small enough that fingers or tools cannot be forced inside the box to tamper with ballots. The

box is sealed by tamper-proof seals. Working in pairs, staff delivers these sealed, tamper-proof

boxes to NRG Arena daily for processing. This process is more secure than the voter using the

mail system, in that the ballots are kept in sealed, secure boxes from the moment they leave the

voter’s hand. There is no unexpected administrative burden to collect ballots from the eleven

annexes and transport them to our headquarters — we have planned and budgeted for this effort

in order to provide the best and most secure service to Harris County voters.

Issues with the Mail-In Ballot Drop-Off Locations and Poll Watchers

       18.     The training document also describes the presence of poll watchers, which we

welcomed to the annex drop-off locations. The first few days of ballot drop-off, poll watchers

were present at multiple locations. Unfortunately, there were issues with persons engaging in poll


DECLARATION OF CHRISTOPHER G. HOLLINS – Page 6 of 12
         Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 7 of 26



watching acting inappropriately, such as standing very close to voters (which is very discomforting

during the pandemic), photographing voters (which is illegal in polling places, as you may not

have recording devices in a polling place, TEX. ELEC. CODE § 61.014), and refusing to sign their

poll watcher forms. TEX. ELEC. CODE § 33.051(b). These disruptions prompted our office to seek

guidance from the SOS. Attached as Exhibit D is the legal guidance we received from that office

declaring that poll watchers were not allowed at such locations at all. This was contrary to our

plans and intentions as indicated by the training materials in Exhibit B.

       19.     Because of these issues, I support the aspects of the Proclamation that make it clear

that Chapter 33 of the Election Code applies to drop-off locations. I welcome poll watchers to

ensure transparency and confidence in the election process. I also welcome the Governor’s support

of poll watchers following the law and not illegally recording or harassing voters or election staff.

The Effect of the Governor’s Proclamation

       20.     This last-minute change to election procedures is causing voter confusion.

Reducing our drop-off locations from twelve (the ten annexes, our historical headquarters, and our

new headquarters at NRG Arena) to one will increase congestion as the volume of ballot returns

increases over the next few weeks. Particularly because of the widely-publicized problems with

the U.S. Postal Service, some voters may have trouble receiving their ballot until close to

Election Day, and will thus have to return their ballot in person in order to ensure it is returned

on time. See Exhibit E, USPS Ltr. to SOS, July 30, 2020 (warning that first-class U.S. mail will

take one week for delivery). If we are forced to reduce to one location, I anticipate that toward the

end of early voting and especially on Election Day, we will see massive lines to return ballots in

person. In addition, voters without reliable transportation will be unable to get to NRG Arena

from their homes (which could be more than fifty miles away) in time to have their vote counted.




DECLARATION OF CHRISTOPHER G. HOLLINS – Page 7 of 12
          Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 8 of 26




       21.     Our multiple ballot drop-off locations have been advertised to voters via social

media, media interviews, and other methods. The Harris Votes website contained instructions on

where and how to hand-deliver ballots referencing the twelve distinct locations. Exhibit F, Harris

Votes, Frequently Asked Questions, visited Sept. 27, 2020 (referencing Find an Office,

https://www.cclerk.hctx.net/ContactUs.aspx).

       22.     Since the Governor’s October 1 Proclamation, we have chosen NRG Arena as the

single mail-in ballot drop-off location because it is our headquarters for the general election.

Reducing the drop-off locations from twelve to one will not enhance security of the ballots in any

way, as it will force more voters to use USPS rather than see their ballot securely delivered straight

to a sealed, secure ballot box.

       23.     The Proclamation will make it much more difficult for some voters to return their

ballots by limiting counties to only one drop-off location during the early voting period. Harris

County is a large county. NRG Arena sits in the southern portion of the County. The size of the

County, and the location of our Houston headquarters, would make it difficult, if not impossible,

for some voters to return their ballots to only that single drop-off location. This will undoubtedly

force some voters to decide if they will risk their health by voting in person or if they instead will

not vote at all. No Texas voter should have to make that decision.

       24.     In my experience, rural voters, voters who live furthest from the county drop-off

location, lower-income voters, and voters without access to transportation have the hardest time

traveling significant distances to vote or drop off their ballots.

       25.     This change also burdens the Clerk’s Office administratively and was already

extremely disruptive especially given the one-day notice for the change. We are having to change

our voter education materials, our website, and our staff training.          I also expect that the

Proclamation will cause substantial confusion among voters as to where they can drop off their


DECLARATION OF CHRISTOPHER G. HOLLINS – Page 8 of 12
         Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 9 of 26




ballots during the early voting period. Our call centers have been inundated with voter inquiries

about their rights in light of the Proclamation, and we have had to field calls from other elected

officials’ offices, who are themselves flooded with calls.

Security of Mail-In Ballots

       26.       In my experience, and given the careful planning and process vetting by my office,

the ballot drop-off locations are secure. We have chain-of-custody documentation for the ballot

boxes. We have rosters requiring signatures so that each batch has an audit trail as to the count of

ballots and a way of verifying that it was in fact the voter who dropped off the ballot. Further,

Clerk’s Office personnel check the identification of every voter as they would if the voter was

voting in person. In my experience, Texas does not have a wide-scale problem with election fraud.

Mail-in ballots are highly regulated and loaded with paper trails so that any irregularity is spotted

and addressed.

       27.       The mail-in ballot process contains many, heavily regulated steps.

       28.       We send ballots out to voters on a continuous basis. Typically, about forty-five

(45) days before an election, we prioritize sending ballots to military and overseas voters, then to

others who requested to vote by mail. This was done on September 19. On September 28, we sent

the first batch of non-FPCA mail-in ballots, more than 180,000. From here, we send out ballots

on a rolling basis as the requests come in and are processed.

       29.       After voters mark their ballots, they must place the ballot in a ballot envelope,

which is then placed in a carrier envelope. The carrier envelope must be sealed, and the outside

of the envelope must be signed by the voter. TEX. ELEC. CODE § 86.005. After voters send their

ballot to our office, whether by in-person delivery or not, a very labor-intensive process begins.

       30.       The EVBB processes the mail-in ballots. TEX. ELEC. CODE § 87.001 et seq. The

ballot board is selected according to TEX. ELEC. CODE § 87. 001 to 87.006. The signature


DECLARATION OF CHRISTOPHER G. HOLLINS – Page 9 of 12
           Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 10 of 26




verification committee is selected according to TEX. ELEC. CODE § 87.027. The EVBB must

review ballots that have been returned and verify signatures via its Signature Verification

Committee. TEX. ELEC. CODE § 87.027. This is a manual ballot-by-ballot process conducted on

a continuous basis during the early voting period. The individuals who serve on the EVBB tend

to have significant experience and work in pairs, with a representative of each major political party

present.

       31.      Both the EVBB and the Signature Verification Committee are bi-partisan

committees of citizens who are compensated with a modest sum. They process the ballots by:

       •     Determining if the carrier envelope has been properly executed;

       •     Reviewing the voter’s signature on the carrier envelope to ensure it matches that on

             the mail ballot application, and that both signatures have been executed by the voter;

             unless the voter chose to use a witness;

       •     Making sure the voter’s application states a legal ground for voting by mail;

       •     Making sure the voter is in fact registered to vote; and

       •     Ensuring the ballot was mailed to the proper address, among other tasks.

TEX. ELEC. CODE § 87.041(b). Only when the EVBB has determined the ballot meets these

requirements will it accept the ballot for counting. TEX. ELEC. CODE § 87.041(a), (c). Then the

ballots are separated from the envelopes and prepared for counting. TEX. ELEC. CODE § 87.042;

see also Tex. Sec. of State, Processing and Counting Early Voting by Mail Ballots, Elec. Adv. No.

2020-20, July 2, 2020. To ensure voters do not vote twice, a “poll book” is kept electronically

where election workers note when a ballot has been issued to a voter whether by mail or in person.

TEX. ELEC. CODE §§ 63.003, 86.001(g), 87.122(a). If a voter who applied for and received a mail-

in ballot then wishes to vote in person, the voter must surrender that ballot, and documentation is

kept. TEX. ELEC. CODE § 84.032(c).

DECLARATION OF CHRISTOPHER G. HOLLINS – Page 10 of 12
        Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 11 of 26




       32.     Ironically, voters returning mail-in ballots in person is more secure than returning

by mail because (1) there is no danger of tampering or loss of the ballot in transit and (2) voters

who return ballots in person must sign a roster and present voter ID. Thus, any concern about

security of in-person drop-off of mail ballots is unfounded.

       I declare under penalty of perjury that the foregoing is true and correct.

Date: October 3, 2020


                                                     By: _________________________
                                                     Christopher G. Hollins
                                                     Harris County Clerk




DECLARATION OF CHRISTOPHER G. HOLLINS – Page 11 of 12
             Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 12 of 26




                                                                   Exhibits

Harris County Clerk Chris Hollins Announces Vote by Mail Drop-Off Locations, July 13,
   2020,    https://www.harrisvotes.com/PressReleases/Vote%20By%20Mail%20Drop-
   off en-US.pdf. ..........................................................................................................................A

Harris County Clerk, Process to Hand-Deliver Mail Ballots to the Early Voting Clerk’s
   Office ........................................................................................................................................ B

Hand-Delivery Signature Roster, SOS form 5-11A ....................................................................... C

SOS email, Sept. 29, 2020 re poll watchers....................................................................................D

USPS Ltr. to SOS, July 30, 2020 (highlighted) .............................................................................. E

Harris Votes, Frequently Asked Questions, visited Sept. 27, 2020 ................................................ F




DECLARATION OF CHRISTOPHER G. HOLLINS – Page 12 of 12
                  Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 13 of 26




                 Chris Hollins · Harris County Clerk
FOR IMMEDIATE RELEASE                                                        CONTACT: Communications & Voter Outreach
July 13, 2020                                                                              County.Clerk@cco.hctx.net
                                                                                                       (713) 274-9550
                    Harris County Clerk Chris Hollins Announces Vote by Mail Drop-Off Locations
           Voters Can Drop Off Their Vote by Mail Ballots at 11 Locations Across the County on Election Day

(Houston, TX) – On Election Day, July 14, voters who received mail ballots but were unable to mail in their ballots on time
can go in-person to 11 locations across the County to drop off their ballot. This is the first time in recent history that there
has been more than a single drop-off location in Harris County. The voter must go in-person to one of the 11 locations to
verify their identity for their vote to be counted. Locations will be open during polling center hours, from 7:00 AM to 7:00
PM on Election Day, Tuesday July, 14.


“We increased mail ballot drop-off locations for Election Day as another method for voters to cast their ballots safely and
expand voter access for the people of Harris County,” said Harris County Clerk Chris Hollins. “Voters who applied to vote
by mail but were unable to mail in their ballots on time can now take their completed ballots to any one of the 11 locations
and know their vote will be counted. No Harris County resident should have to make a decision between their health and
their Constitutional right to vote.”
        Vote by Mail Drop-off Locations:
            1.   Baytown
                 701 West Baker Rd., Baytown TX 77521
            2. Chimney Rock
               6000 Chimney Rock Road, Houston TX 77081
            3. Clay Road
               16715 Clay Road, Houston TX 77084
            4. Clear Lake
               16603 Buccaneer Lane, Houston TX 77062
            5. Cypresswood
               6831 Cypresswood Drive, Spring TX 77379
            6. Humble
               7900 Will Clayton Pkwy, Humble TX 77338
            7. North Shepherd
               7300 N. Shepherd Drive, Houston TX 77091
            8. Pasadena
               101 S. Richey Street, Pasadena TX 77506
            9. South Belt
               10851 Scarsdale Blvd., Houston TX 77089
            10. Wallisville
                14350 Wallisville Road., Houston TX 77049
            11. Downtown
                1001 Preston Street, Houston TX 77002
For more election information, visit HarrisVotes.com and follow @HarrisVotes on Facebook, Twitter, and
Instagram.


                                                             ###




                                                                                                        EXHIBIT A
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 14 of 26
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 15 of 26
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 16 of 26
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 17 of 26
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 18 of 26
                                                                       5-11A                                                                                                                     Type of E ect on           Polling Location
                                                                       Prescr bed by Secretary of State
                                                                       Sect ons 63.0101, 86.006 Texas E ect on Code                                                                                                         Office of the Early Voting Clerk
                                                                       08/2020
                                                                                                                                                                                                 Date of E ect on           Author ty Conduct ng E ect on
                                                                       NOVEMBER 3, 2020 SPECIAL EXTENDED HAND-DELIVERY PERIOD




                                                                                                                                                                                                                                                                 EXHIBIT C
                                                                       SIGNATURE ROSTER - HAND-DELIVERY OF BALLOT BY MAIL                                                                        November 3, 2020
                                                                             Signature of Voter                             Poll List                                     Date and Time    Acceptable                        Printed Name of Election Official
                                                                            (Firma del Votante)                       (Lista de Votantes)         VUID # (if known)        of Delivery     Form of ID         RID            Who Received Carrier Envelope
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 19 of 26




                                                                                                                                                                             /    /2020
                                                                  10
                                                                                                                                                                             /    /2020
                                                                  9
                                                                                                                                                                             /    /2020
                                                                  8
                                                                                                                                                                             /    /2020
                                                                  7
                                                                                                                                                                             /    /2020
                                                                  6
                                                                                                                                                                             /    /2020
                                                                  5
                                                                                                                                                                             /    /2020
                                                                  4
                                                                                                                                                                             /    /2020
                                                                  3
                                                                                                                                                                             /    /2020
                                                                  2
                                                                                                                                                                             /    /2020
                                                                  1
                                                                                          NOTE: A voter may only deliver his or her own personal ballot.              NOTA: Un votante solo puede entregar su propia boleta personal.
                                                                       Instructions:
                                                                       1. Ask the voter to present an acceptable form of photo ID when he or she presents the Carrier Envelope for hand-delivery.
                                                                              a. If the voter does not have an acceptable form of photo ID, ask the voter for a supporting form of ID and have the voter execute the Reasonable Impediment Declaration.
                                                                       2. Add the voter’s name to the Poll List column of the Roster and instruct the voter to sign the signature column on the corresponding numbered line.
                                                                       3. Write the VUID number, if known, in the VUID # column.
                                                                       4. Write the date and time of delivery in the “Date and Time of Delivery Column.” Put the date on top and the time below it.
                                                                       5. Check the appropriate column to note whether the voter had an approved form of photo ID or executed a RID.
                                                                       6. Write the name of the Election Official who received the ballot from the voter.
                                                                       7. Write “Hand-Delivery” and note the time and date the Ballot by Mail was hand-delivered on the Carrier Envelope.
                                                                       8. Upon receipt of the Carrier Envelope, secure the Ballot by Mail until its delivery to the Early Voting Ballot Board.
                                                                       If the voter does not have an approved form of ID to complete the Ballot by Mail hand-delivery process, he or she can return to an Early Voting or Election Day voting site to vote
                                                                       a provisional ballot in person.
                                                                       If the voter insists on leaving the Carrier Envelope without presenting an approved form of ID, the ballot will be treated as a ballot not timely returned and therefore, not counted.
                 Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 20 of 26


  From:    Christina Adkins
Subject:   Po watchers not perm tted at EV c erk s office
   Date:   September 29, 2020 at 12:52 PM
     To:   W nn, M chae (CCO)
    Cc:    Ke th Ingram


       Michael,

       As we discussed on the phone, the Texas Election Code provides that poll watchers can
       serve at a precinct polling place (33.052), an early voting polling place (33.053), an early
       voting ballot board meeting (33.054), and at the central counting station (33.055). The
       Texas Election Code does not provide that a poll watcher is permitted to serve at the
       early voting clerk’s office. Therefore, poll watchers are not permitted to be present to
       observe the hand delivery of mail ballots as this action occurs at the early voting clerk’s
       office.

       Please let me know if you have any additional questions.

       Thank you,


       Christina Worrell Adkins
       Legal Director – Elections Division
       Office of the Texas Secretary of State
       1019 Brazos Street | Rudder Building, 2nd Floor | Austin, Texas 78701
       1.800.252.VOTE (8683)
       elections@sos.texas.gov | www.sos.texas.gov
       For Voter Related Information, please visit:




       The information contained in this email is intended to provide advice and assistance in election matters per §31.004 of the
       Texas Election Code. It is not intended to serve as a legal opinion for any matter. Please review the law yourself, and
       consult with an attorney when your legal rights are involved.




                                                                                                                    EXHIBIT D
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 21 of 26
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 22 of 26
Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 23 of 26
FAQs    E ect on D v s on   Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 24 of 26                                                           9/27/20 3 21 PM




                                                                           ELECTION DIVISION



                                           KNOWLEDGEBASE
                                 NEXT ELECTION: NOVEMBER 03, 2020 - GENERAL AND SPECIAL ELECTIONS
                                LAST DAY TO APPLY FOR BALLOT BY MAIL (RECEIVED, NOT POSTMARKED): OCTOBER 23, 2020
                                                 EARLY VOTING: OCTOBER 13, 2020 - OCTOBER 30, 2020




          !                            !                           !                           !                           !                          !
       Voting by Mail            Po    g oca o s               Samp e Ba o                E ec o Wo ke s           Ca d da es & E    cs             Vo   g FAQ

   (/Vot ng nfo? ang en        (/Wa tT mes? ang en US)   (/Samp eBa ots? ang en           (/E ect onWor ers?        (/Cand datesEth cs?            (/FAQ? ang en
       US#VoteByMa )                                                 US)                       ang en US)               ang en US)               US#ear yVot ngFAQ)




                Knowledgebase

                Vot ng Process

                Ear y Vot ng

                E ect on Day

                Pr mary E ect on

                Contact Us




                                                                                                      KNOWLEDGEBASE


                                                                   FREQUENTLY ASKED QUESTIONS

                                                             Vot ng Process     Ear y Vot ng    E ect on Day   Pr ma y E ect on   Vot ng By Ma


                                                         +     WHO CAN VOTE BY MAIL?




                                                                                                                              EXHIBIT F
https //www harr svotes com/FAQ#Ba otByMa FAQ                                                                                                               Page 1 of 3
FAQs   E ect on D v s on   Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 25 of 26                                                          9/27/20 3 21 PM



                                                +       WHAT QUALIFIES AS HAVING A DISABILITY, AND WHAT DOES THAT MEAN IN THE AGE OF
                                                        CORONAVIRUS (COVID-19)?

                                                +       WHEN CAN I APPLY TO VOTE BY MAIL? IS THERE A DEADLINE?

                                                +       WHERE CAN I GET AN APPLICATION TO VOTE BY MAIL?

                                                +       WHAT IF I’M NOT REGISTERED TO VOTE?

                                                +       DO I HAVE TO APPLY TO VOTE BY MAIL FOR EACH ELECTION?

                                                +       CAN I RECEIVE ASSISTANCE WITH FILLING OUT THE VOTE BY MAIL APPLICATION?

                                                +       HOW DO I SUBMIT MY APPLICATION TO VOTE BY MAIL?

                                                +       WHEN WILL I GET MY VOTE BY MAIL BALLOT?

                                                !       HOW DO I RETURN MY COMPLETED BALLOT TO THE ELECTION OFFICE? IS THERE A
                                                        DEADLINE?

                                                     A comp eted ma ba ot MUST be returned to the Harr s County C er ’s O!ce n the O!c a Carr er
                                                     Enve ope prov ded to you t may be returned n any of the fo ow ng manners
                                                    1 Regu ar res dent a ma v a Un ted States Posta Serv ce;
                                                            a Ba ot must be postmar ed by 7 00 p m on E ect on Day and must be rece ved by 5 00 p m on
                                                                November 4 (the day after E ect on Day)
                                                    2    n person drop o" at any of the Harr s County C er Annex ocat ons
                                                         (https //cc er hctx net/ContactUs aspx) dur ng regu ar bus ness hours through E ect on Day, November
                                                         3, 2020, at 7 00 p m ;
                                                            a You must present an acceptab e form of photo dent #cat on
                                                                (https //www harr svotes com/Vot ng nfo? ang en US# Ds)
                                                            b   f a voter does not possess and cannot reasonab y obta n an acceptab e form of photo
                                                                dent #cat on, the voter may show a L st B dent #cat on
                                                                (https //www sos state tx us/e ect ons/forms/ d/poster 8 5x14 aw voter pdf) and comp ete a
                                                                reasonab e mped ment dec arat on (R D)
                                                            c On y the voter may de ver the r ba ot n person
                                                    3 Common or contract carr er; such as persona cour er, or FedEx or UPS, or other contracted ma serv ce
                                                            a Ba ot must be rece ved by 7 00 p m on E ect on Day
                                                            b   f the carr er prov des rece pt mar   nd cat ng a t me before 7 00 p m on E ect on Day, t may be
                                                                rece ved by 5 00 p m on November 4 (the day after E ect on Day)


                                                +       ARE THERE DIFFERENT DEADLINES IF I AM OVERSEAS OR SERVING IN THE MILITARY?                                "

                                                +       WILL MY VOTE BY MAIL BALLOT COUNT IF I CHOOSE NOT TO VOTE ON CERTAIN ISSUES OR
                                                        CANDIDATES?

                                                +       HOW DOES THE HARRIS COUNTY CLERK’S OFFICE PROCESS MY VOTE BY MAIL BALLOT
                                                        SECURELY?

                                                +       HOW IS MY SIGNATURE VERIFIED?

                                                +       WHEN IS MY VOTE BY MAIL BALLOT COUNTED?

                                                +       CAN I VOTE IN PERSON IF I RECEIVED A VOTE BY MAIL BALLOT? WHAT ABOUT IF I
                                                        SUBMITTED A VOTE BY MAIL APPLICATION AND NEVER RECEIVED A BALLOT?

                                                +       CAN I CHANGE MY VOTE AFTER I VOTE BY MAIL?

                                                +       DOES MY VOTE BY MAIL BALLOT NEED STAMPS?

                                                +       HOW CAN I CHECK TO SEE IF MY VOTE BY MAIL BALLOT HAS BEEN MAILED OR RECEIVED?


https //www harr svotes com/FAQ#Ba otByMa FAQ                                                                                                             Page 2 of 3
FAQs     E ect on D v s on             Case 1:20-cv-01006-RP Document 8-1 Filed 10/03/20 Page 26 of 26                                                                                                                         9/27/20 3 21 PM




                                                                                                         ELECTION DIVISION


                                                                                                CONTACT US

           nformat on s v ta to access ng the vot ng process For th s reason, encourage you to contact us f you have a quest on, need ass stance or have a suggest on




                                                                                                                      2
                                                                                                           E ect ons Department

                               Harr s County Adm n strat on Bu d ng                                             (713) 755 6965                                          Voter Outreach (/Outreach)
                                   1001 Preston, 4th F oor, Rm 439                                        voters@harr svotes com
                                                                                                                                                                    Feedbac (/Outreach/#Feedbac )
                                             Houston TX 77002                                       (ma to voters@harr svotes com)
                             (https //www goog e com/maps/d r/Current+Locat on/1001+Preston+St +Houston,+TX+77002/@()    Career Opportunt es
                                                                          ADA Coord nator: Rache Brown
                                                                                                               (https //www governmentjobs com/careers/harr scountytx?
                                                                                  (713) 755 6965
                                          Vot ng By Ma                                                         department 0] County%20C er %27s%20O!ce&sort Pos t onT
                                                                                 ada@cco hctx net
                                           1 NRG P wy
                                                                              (ma to ada@cco hctx net)
                                        Houston TX 77054
                                   (https //www goog e com/maps?
                             daddr 1+NRG+P wy+Houston +TX+77054)




                                                  n                                                                                                                                     
                                              Soc a Med a                                                        Ba ot By Ma                                                County C erk Ma n O!ce


                             !       Tw tter                                                        1001 Preston, 4th F oor, Rm 440
                                                                                                              Houston TX 77002
                                                                                                                                                                        201 Caro ne , 4th F oor, Rm 460
                                                                                                                                                                                 Houston TX 77002
                             (https //tw tter com/Harr sVotes?
                                                                                                 (https //www goog e com/maps/d r/Current+Locat
                                                                                                                                            (https
                                                                                                                                                on/1001+P
                                                                                                                                                   //www goog
                                                                                                                                                          eston+St
                                                                                                                                                              e com/maps/d
                                                                                                                                                                   +Houston r/Current+Locat
                                                                                                                                                                            +TX+77002/@() on/201+
                              ang en)
                                                                                                                (713) 755 3150                                                      (713) 274 8600
                             !       Faceboo
                                                                                                              BBM@cco hctx net
                             (https //faceboo com/harr svotes)                                          (ma to BBM@cco hctx net)
                             "        nstagram
                             (https // nstagram com/harr svotes)




  The Harris County Clerk's O!ce makes a diligent e"ort to post accurate information on this website, but assumes no liability for damages incurred directly or indirectly as a result of errors, omissions, or discrepancies. For additional information
                                                          please review our Privacy Policy (/Home/PrivacyPolicy?lang en-US) and our Accessibility Statement (/Home/Accessibility?lang en-US).

                                                                          ©2018 All Rights Reserved Harris County Clerk's O!ce (https://www.cclerk.hctx.net/CCOHome.aspx).




https //www harr svotes com/FAQ#Ba otByMa FAQ                                                                                                                                                                                          Page 3 of 3
